oe Cases TE TEBOIDCE RR Document 1-4"

Clinical Summary

 

Patient

bate of birth
Race
Language(s)

Contact info

NICOLE EDWARDS

November 13, 1981 Sex

Black / African American Ethnicity
English (Preferred)

2433 WOODMERE Patient IDs

BOULEVARD
HARVEY, LA 70058
Tel: (504)432-0865

 

Document
Created:

June 10, 2019, 15:36:39

 

Documentation
for date(s):

May 13, 2019 to June 10, 2019

 

Performer Clair Brown
Performer Nichole Guillory, MD
Author Sarah Chighizola

Contact tinfo

2500 Belle Chasse Hwy

2baGIBkleZtlxc' lectAll=true&Aller...
, egal

led Oo/d3)

Not Hispanic or Latino

Gretna, LA 70056
Tel: (504)717-2580

 

Encounter Date June 10, 2019

Encounter Ochsner Medical Center Westbank Campus Wound Care Center

Location

 

Docunient
maintained by

Ochsner Medical Center Westbank Campus Wound Care Center

Contact info 2500 Belle Chasse Hwy
Gretna, LA 70056

Tel: (504)717-2580

 

 

 

Allergies, Adverse Reactions and Alerts

 

 

i Substance ||Reaction|| Reaction Severity ||Status|

 

 

| Allergy information has not been included or does not exist. | : | | |

 

 

Medications

 

 

Medication || Directions || Start Date || Status|

 

 

| Medication information has not been included or does not exist. | | | |

 

 

 

 

 

 

 

 

 

 

 

 

 

Problems

| Problem || Onset Date || Status |
| S71.152A - Open bite, left thigh, initial encounter | 5/13/2019 | active
| W54.0XXA - Bitten by dog, initial encounter || 5/13/2019 ‘|| active |
Encounters

| Date I Location |

 

 

6/10/2019 1:10:00 PM Ochsner Medical Center Westbank Campus

Wound Care Center

.

 

 

Encounter Diagnosis: $71,152A - Open bite, left
thigh, initial encounter

 

 

Encounter Diagnosis: W54.0XXA - Bitten by dog,
initial encounter

 

 

 

 

 

 

 

 

Vital signs
https://iheal.healogics.com/ClinicalSummary/createCDADocument/?VisitID=MKP9ltm%2bqGIBkleZtlxcVA%3d%3d&SelectAll=true&Allergies=true&So... 1/2

 
6/10/2019 Case hlips:Bhea).1@aldabs cOTCInKAISunTParyereate AP ADOpUMIBE HistvO HUB PBL %PRaGIBKfaZIRovApE ad YSHESHectAltrue&Aller...

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

| Vital | Value i Unit
Height || 65 || fini |
Weight Measured | 147.8 | [lb_av] |
| BP Systolic || 144 || mm[Hg] |
| BP Diastolic I 72 | mm[Hg] |
| BMI (Body Mass Index) || 24.6 || Unspecified
| Weight Measured . | 67.18 | kg
| Body Temperature | 96.3 | [degF] |
| Body Temperature | 35.72 | Cel |
| 02 % BIdC Oximetry | Unspecified | Unspecified |
Heart Rate | 72° | /min °
| Respiratory Rate | 16 | /min |
| Inhaled 02 concentration | Unspecified l Unspecified |
Immunizations
| Name | Date I Status
| Immunization information has not been included or does not exist. | | |
Procedures
| Procedure || Date || Status |
| Procedure information has not been included or does not exist. | |

 

 

 

Social History

1. Social history information has not been included or does not exist.

 

 

 

 

 

Functional Status : .
Description | Date
Ambulatory Status - Ambulatory (Active) | 6/10/2019 |

 

 

Treatment Plan

 

 

| Description

 

 

| Pian of Treatment: Patient referred to home care

 

 

| Plan of Treatment: Skin care regimen initiated

 

| Plan of Treatment: Topical wound management initiated

 

 

Results

 

 

| Name || Value || Unit|| Ref. Range || Date |

 

 

 

 

 

| Result information has not been included or does not exist. | | i

Medical Equipment

 

 

| Implanted | Area i uDI |

| Medical Equipment information has not been included or does not exist. i |

 

 

 

 

 

 

hitps://iheal.healogics.com/ClinicalSummary/createCDADocument/?VisitiID=MKP9ltm%2bqGIBkleZtxcVA%3d%3d&SelectAll=true&Allergies=true&So...

2/2
